Exhibit 10.20
 
July 19, 2010


James A. Lank
21919 Red Ashberry Trail
Cypress, TX 77433


Re: International Letter of Assignment


Dear Jim:


We are pleased to offer you a transfer to Moscow, Russia. Your new position will
be Vice President and General Manager, Russia/CIS Business Unit. You will report
directly to Jeff Foster, Sr. Vice President, Operations. Your anticipated start
date will be August 1, 2010.


Compensation


·  
Annual Base Salary - $275,000.

·  
Once a Russian work permit is obtained, all cash payments will be made in
Russian Rubles. The exchange rate from U.S. dollars and Russian Rubles will be
established monthly as close to the payroll date as practical. The conversion
rate will be established by using the TESCO approved exchange rate. Prior to
receiving your work visa, you will remain on the U.S. payroll and be paid in
U.S. dollars.

·  
Hypo Tax – 15% of base – deducted from base salary each month, starting after
you obtain a work visa and are on the local payroll.

·  
Foreign Service Premium (FSP) 15% of base salary paid monthly.

·  
Regional Premium (RP) of 15% base salary paid monthly.

·  
Short Term Incentive Plan (STIP) with a target payout of 40% of base salary.

·  
Business Unit Performance Bonus (BUPB) as outline in the attached document.

·  
TESCO will pay your Russian tax and you will be responsible for any home country
tax.

·  
Subject to Board of Directors approval, your annual Long Term Incentive Plan
(LTIP) award is expected to be no less than $300,000.



Employment Agreement


Your existing employment agreement will remain in effect, as supplemented by
this letter. In the event of a termination of employment or change of control as
defined in the agreement, you will receive a severance payment not less than you
would have received had you stayed in your current position, calculated on the
basis of the STIP in effect for your current position (including EMT
multiplier).


Relocation


Your move will be governed by the TESCO International Assignment Handbook
Guidelines and Policies. It is understood that your wife and three children
under age 25 will accompany you on this move. As provided in TESCO policies, you
will be reimbursed for relocation costs including without limitation:


·  
Air freight shipment allowance (600 lbs.).

·  
Surface transport of household goods (40 foot container).

·  
Real estate sales commission up to 6%.

·  
Legal expenses – provided the expense is incurred within six (6) months of the
date of transfer.

·  
Up to 30 days temporary housing will be provided in Houston if needed due to
home sale.

·  
Up to 24 months household goods storage costs in Houston.

·  
Pre-relocation tax consulting expenses.

·  
Cost of pet transportation.

·  
Transport of personal computers.

·  
Relocation allowance of one month’s base salary.



Local Benefits


·  
Family housing allowance to be approved by the Sr. Vice President, Operations.

·  
TESCO will pay fees for preparation of US and Russian tax returns

·  
Private schooling for your children, including special tutoring if required due
to change in curriculum (e.g. British schooling vs. American).

·  
Company supplied vehicle and driver arrangements to be approved by the Sr. Vice
President, Operations.

·  
Vacation – as outlined in the International Assignment Handbook. Existing
vacation will carry forward.

·  
Medical, Dental, AD&D and Life Insurance through the Norfolk group.

·  
Russian language training for employee and spouse.



To accept this offer, please sign and return in confidence to Kathy Strader, Sr.
Manager, Human Resources.






Sincerely,                                                                           Employee


/s/ Julio M.
Quintana___________________                                                                                                /s/
James A. Lank________________________
Julio
Quintana                                                                                     James
A. Lank
President and Chief Executive
Officer                                                                                                Date:
__________________________





 
1

--------------------------------------------------------------------------------

 
